Citation Nr: 1205785	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel







INTRODUCTION

The Veteran (appellant) entered the United States Army Reserve (USAR) in October 1959, and he had an initial period of active duty for training (ACDUTRA) from October 1959 to April 1960.  The appellant thereafter was a member of the USAR with unverified periods of ACDUTRA and inactive duty training (INACDUTRA) until he was called to active duty.  He served on active duty from October 1961 to August 1962, when he was released and returned to the USAR to complete his remaining service obligation of five years and three months.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the reopening of the appellant's claim of entitlement to service connection for a left knee disorder.  In May 2011, the Board reopened the appellant's left knee claim and remanded the case for additional development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to Board remand directives, additional VA medical records have been included in the claims file.  Review of those medical records reveals that the appellant was treated at a VA primary care clinic in October 2007.  The associated note stated that the appellant had undergone a left total knee arthroplasty in April 2007 at the Nashville General Hospital and identified his treating private physician.  None of these private medical records have been associated with the claims file.  

In addition, a March 2006 VA physical therapy consultation note indicates that the appellant reported that he incurred a left knee injury in the military in the process of jumping out of an airplane.  However, the appellant's service personnel records (which would help delineate his activities in service) have not been included in the claims file and it cannot be verified whether or not he ever participated in any parachute jump(s) from any airplane(s).  

VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding Army and USAR service medical and personnel records should be obtained and associated with the claims file.  In addition, identified private treatment records relating to treatment of the left knee should be sought.

An examination by a VA physician was accomplished in June 2011.  However, as was noted above, key pieces of evidence have not yet been included in the claims file, namely, the appellant's service personnel records, other service medical records and private medical records specifically relating to the left knee dating from 2007.  If the June 2011 VA medical opinion of record was based on incomplete records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Furthermore, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, the June 2011 VA examiner should reissue his opinion after having had full access to, and review of, the appellant's claims file if additional records are added to the claims file.  On remand, if additional records are added to the claims file, the June 2011 VA examiner should be asked to review the claims file and reconsider his opinion in light of the evidence added to the claims file since the June 2011 examination took place.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Take all appropriate steps to secure the appellant's Army and USAR service personnel records or alternative records.  Search, at ARPERCEN, the appellant's U.S. Army Reserve Unit (Company A, 926th Engineer Battalion (Construction) (5-117D)) in Birmingham, Alabama and all other appropriate sources for the Veteran's Army and USAR service personnel records and for the rest of his USAR medical records.  The Veteran should be asked to submit all service medical and personnel records he has in his possession.  Any evidence obtained should be associated with the claims file.

3.  Seek any other available medical records by contacting the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any left knee condition since 1962.  After securing the necessary release(s), obtain any such records that have not been previously secured.

In particular, all of the Veteran's treatment records from Dr. Linbird and the Nashville General Hospital must be obtained.  

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After the above development has been accomplished, and if any medical records are obtained and/or if any records show parachute jumping, provide the VA physician who issued a medical opinion in June 2011 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the June 2011 medical opinion as to the etiology and onset date of the appellant's claimed left knee disorder.

(If the June 2011 examining physician is unavailable, ask another qualified physician to answer the questions.)

6.  Upon receipt of the VA physician's Addendum, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the Addendum to the VA physician for corrections or additions.

7.  Thereafter, re-adjudicate the appellant's claim for service connection for a left knee disorder.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

